Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s preliminary amendment filed on 6/19/202 has been received and entered. Claims 1-25 have been amended. Accordingly, claims 1-25 are pending and under instant consideration.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/IB2017/001595, filed on 12/21/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-13, 18, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 24, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claims 10-13, they are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10, which depends from claim 1, recites “wherein the cancer has been assessed to be poorly immunogenic”.  It is unclear if the assessing the cancer is part of “[a] method of treating cancer in a human subject” or if it is a different method that is outside the scope of independent claim 1.  Claims 11-13 are included in this rejection as they depend from claim 10.
Regarding Claim 18, Claim 18 recites the limitation "biological sample" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bilic, et al. (Pub. No.: WO-2017106656; Pub. Date: June 22nd 2017; Filing Date: December 16th 2016) in view of Bosch, et al. (Pub. No.: WO-2015069770; Pub. Date: May 14th 2015; Priority Date: November 5th 2013) and further in view of Fulda, S. (Promises and Challenges of Smac Mimetics as Cancer Therapeutics. Clin Cancer Res 15 November 2015; 21 (22): 5030–5036).  
Regarding Claim 1, Bilic teaches a method of treating cancer in a human subject, the method comprising a combination drug therapy of an IAP Inhibitor and an anti-PD-1 molecule (Page 47, Lines 7-12). Bilic further teaches that the administration of the combination therapy can be sequential in nature, with the IAP Inhibitor preceding the anti-PD-1 molecule (Page 48, lines 5-10). Bilic does not teach that the IAP Inhibitor phase of the sequential combination therapy constitutes an “induction period” as taught in the instant claims. Nor does Bilic teach that the “induction period” can range from 1-48 days before proceeding with the anti-PD-1 phase of the sequential combination therapy.
Fulda teaches that Smac Mimetics, a class of small-molecule IAP antagonists, can be used in combination therapies as a means to prepare cancerous cells for subsequent chemotherapeutic treatment by increasing their biochemical receptivity to said treatment: 
	
Various preclinical studies revealed synergistic drug interactions of Smac mimetics
with a variety of cytotoxic therapies. For example, Smac mimetics have been reported to act in concert with chemotherapeutic drugs in solid tumors and hematologic malignancies... Smac mimetics were also shown to enhance the sensitivity toward radiotherapy both in vitro and in preclinical in vivo models of human cancers... Furthermore, synergistic induction of cell death was reported for Smac mimetics in combination with novel agents, including TRAIL receptor agonists… epigenetic drugs… or immunotherapies... Together, these preclinical studies underscore the potential of Smac mimetics to sensitize cancer cells for cytotoxic therapies by lowering the threshold to trigger cell death. (Page 5033, Smac Mimetic-Based Combination Therapies: Preclinical Evidence)
	
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have used the IAP Inhibitor phase of the sequential combination therapy taught by Bilic as an “induction period”. As Fulda teaches, IAP inhibitors were known in the art to have the property of sensitizing cancer cells for subsequent cytotoxic therapies by lowering the threshold to trigger cell death. A skillful artisan would have been motivated to use the IAP Inhibitor phase of a sequential IAP Inhibitor/anti-PD-1 molecule combination therapy as an “induction period” as Fulda teaches that in so doing, the cancer cells become more receptive to subsequent cytotoxic therapies, namely the anti-PD-1 molecule as fully set forth above and as instantly claimed.
Bosch teaches a “method of treating cancer or initiating, enhancing, or prolonging an anti-tumor response in a subject in need thereof comprising administering to the subject a therapeutic agent in combination with an agent that is a checkpoint inhibitor.” (Page 3, Paragraph 0012) Bosch further teaches that the initial “enhancing” phase of the combination therapy can be a period ranging from 1 hour to 1 month, a range that is shared by the instant claims. (Page 36, Paragraph 00144)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant claims, to have used the pre-treatment “induction period” from 1 hour to 1 month as disclosed by Bosch to pretreat the cancer cells of the instant claims. A skillful artisan would have been motivated to do so as the pre-treatment “induction period” in order to enhance the anti-tumor response in a subject in need thereof as fully set forth above.
Regarding Claim 2, Bosch teaches that the IAP antagonist induction period can be 1 to 28 days (Page 36, Paragraph 00144).
Regarding Claim 3, Bosch teaches the IAP antagonist induction period can be 5 to 28 days (Page 36, Paragraph 00144). 
Regarding Claim 4, Bosch teaches that the IAP antagonist induction period can be any combination of days ranging from 1 to 30 days (Page 36, Paragraph 00144).
Regarding Claim 5, Fulda teaches that the IAP antagonist can be administered chronologically at the same time as the anti-PD-1 molecule. (Page 5033, Smac Mimetic-Based Combination Therapies: Preclinical Evidence)
Regarding Claims 6 and 7, the instant specification discloses example cancers known to respond to treatment with an anti-PD-1 molecule in 10% or more of treated patients— namely, head and neck cancer, melanoma, non-small cell lung cancer (Specification, Page 10, Lines 1-20) Bilic discloses that a sequential combination IAP Antagonist/anti-PD-1 molecule therapy can be used to treat head and neck cancer, melanoma, and non-small cell lung cancer. (Page 48, Lines 21-34)
Regarding Claims 8 and 9, the instant specification discloses example cancers known to respond to treatment with an anti-PD-1 molecule in 10% or less of treated patients— namely, pancreatic cancer (Specification, Page 10, Lines 1-20) Bilic discloses that a sequential combination IAP Antagonist/anti-PD-1 molecule therapy can be used to treat pancreatic cancer (Page 48, Lines 21-34),  therefore it would be expected that the pancreatic cancer response rate of treatment with an anti-PD-1 would be 10% or less, unless or until applicant can provide evidence to the contrary.
  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
Regarding Claims 10 and 11, In the instant specification, Applicant discloses that a poorly immunogenic cancer is one where a pretreatment patient biological sample is tested for specific markers of immunogenicity, and graded accordingly. In a preferred embodiment, Applicant discloses the marker is either PD-L1 expressed on cancer cells and/or immune cells or tumor-infiltrating lymphocytes and/or tumor mutation burden (Specification, Page 11, lines 29-31). Bilic discloses a method whereby a subject is evaluated prior to receiving treatment to determine if the level of immunogenicity of the cancer disposes it to treatment with a combination IAP Antagonist/anti-PD-1 molecule therapy:
“The presence of an increased level or activity of one, two, three, four, five, or more (e.g., all) of circulating CD8+, HLA-DR+Ki67+, T cells, IFN-y, IL-18, or CXCL11 (IFN-y induced CCK) expressing cells, and/or the presence of an decreased level or activity of IL-6, in the subject or sample, is a positive predictor of the effectiveness of the therapy.” (Page 47, Lines 35-39)
	A skillful artisan would be motivated to make such a pretreatment assessment as a means to both determine an appropriate therapeutic pathway, as Bilic discusses above, but also as a means of generating a baseline level for which subsequent samples can be compared during treatment to determine the clinical effect of said treatment. 
Regarding Claim 12, Bilic teaches that the marker of immunogenicity on cancer cells of a patient’s biopsy sample can be PD-L1. (Page 48, Line 15)
Regarding Claim 13, Bilic teaches that the marker can be can be CD8+. (Page 47, Line 36)
Regarding Claims 14-17, Bilic teaches a method of monitoring both PD-L1 and CD8+ in a patient’s biological sample as a means of both determining a cancer’s receptivity/response to treatment (Biomarkers, Page 45-46) as well as determining various trigger points for a variety of combination therapies, including the combination of the instant claims:
Alternatively, or in combination with the methods disclosed herein, responsive to said value,
performing one, two, three, four or more (e.g., all) of:
(i) administering to the subject the therapy (e.g., combination therapy);
(ii) administered an altered dosing of the therapy (e.g., a combination therapy);
(iii) altering the schedule or time course of the therapy (e.g., a combination therapy);
(iv) administering to the subject an additional agent (e.g., a therapeutic agent described herein)
in combination with the therapy (e.g., a combination therapy); or
(v) administering to the subject an alternative therapy (e.g., a therapy described herein).
… Additional embodiments provide a method of treating a cancer, comprising: identifying in a
subject or a sample (e.g., a subject's sample comprising cancer cells and optionally immune cells… the presence of one, two or all of PD-L1, CD8, or IFN-y, thereby providing a value for one,
two or all of PD-L1, CD8, and IFN-y. The method can further include comparing the PD-L1, CD8,
and/or IFN-y values to a reference value, e.g., a control value. If the PD-L1, CD8, and/or IFN-y
values are greater than the reference value, e.g., the control values, administering a therapeutically effective amount of a combination as described herein (e.g., a combination that includes an anti-PD-1 antibody described herein) to the subject, optionally in combination with one or more other agents, thereby treating the cancer. (Page 47-48)

	Bilic describes monitoring for thresholds of immunogenicity (PD-L1 and CD8+) that are desirable for treatment with an anti-PD-1 antibody. Fulda teaches “the potential of Smac mimetics to sensitize cancer cells for cytotoxic therapies by lowering the threshold to trigger cell death.” (Page 5033, Smac Mimetic-Based Combination Therapies: Preclinical Evidence) A skillful artisan, prior to the filing of the instant application, would therefore have been motivated to elect a treatment regimen from Bilic’s more general treatment regimen that matches the sequential combination IAP Antagonist/anti-PD-1 molecule therapy of the instant claims in order to sensitize cancer cells for cytotoxic therapies by lowering the threshold to trigger cell death.
	Regarding Claim 18, Claim 18 was rejected under 35 U.S.C. 112(b) as discussed above for lacking antecedent basis. However, for the sake of compact prosecution, the Examiner assumes that the Applicant intended for Claim 18 to reference Claim 11 as opposed to Claim 1. Bilic teaches that the biological sample can be cancer cells (Page 48, Line 13).
	Regarding Claims 19 and 20, Bilic teaches that the anti-PD-1 molecule can be nivolumab and pembrolizumab. (Page 139, Line 6)
	Regarding Claim 21, Bilic teaches that the anti-PD-1 molecule can be an anti-PD-1 antibody (Page 138, Line 39).
	Regarding Claim 22, Bilic teaches that an anti-PD-1 molecule can be combined with additional cancer therapies such as another immunotherapy, radiotherapy, chemotherapy, and chemioradiotherapy. (Page 241, Line 40)
	Regarding Claim 23, Bilic teaches that the IAP antagonist can be a SMAC Mimetic (Page 157, Line 10).
	Regarding Claims 24 and 25, Fulda teaches that the SMAC Mimetic can be Debio 1143, Birinapant, LCL-161, GDC-0152, CUCD-427, or HGS1029. (Page 5032, Table 1)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 19-21, and 23--25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9-14, 16, 18, 20, and 21 of copending Application No. 16/757,178 (reference application).
Regarding Claims 1-5, 19-21, and 23-25, Reference claims 9 and 12 each teach a method of treating cancer comprising an IAP antagonist (Debio 1143) and an anti-PD-1 molecule (avelumab). The method of the Reference claims includes a provision for the IAP antagonist to be administered sequentially before, and concurrently with the anti-PD-1 molecule. The method of the Reference claims also provides for a window of one or more days in which the IAP antagonist is paused. The Reference claims also permit the IAP antagonist phase of the sequential treatment to have a duration that overlaps with the base claim ranges of 1 to 48 days, 1 to 28 days, and 5-28 days (Claim 12). 
Regarding Claims 6-10, Reference claim 9 discloses that the combination therapy can be used to treat ovarian cancer, colorectal cancer, melanoma, head and neck cancer, and kidney cancer. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10, 19-21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 9, 13, 15-17, 19, and 21 of copending Application No. 17/423,370 (reference application) in view of Bilic, et al. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1-5, 19-21, and 23-25, Reference claims 1, 6, and 9, teach a method of treating cancer comprising an IAP antagonist (Debio 1143) and an anti-PD-1 molecule (nivolumab). The method of the Reference claims includes a provision for the IAP antagonist to be administered sequentially before, and concurrently with the anti-PD-1 molecule— for example, Claim 9 options a-d-f. The method of the Reference claims also provides for a window of one or more days in which the IAP antagonist is paused— for example, Claim 9 options a-f. The Reference claims also permit the IAP antagonist phase of the sequential treatment to have a duration that overlaps with the base claim ranges of 1 to 48 days, 1 to 28 days, and 5-28 days— for example, claim 9 options a-c-f. 
Regarding Claims 6-10, Reference claims 7 and 19 discloses that the combination therapy can be used to treat small cell lung cancer, colorectal cancer, and head and neck cancer. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
  
Claims 1-25 are Rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM Y RING whose telephone number is (571)272-7893. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on (571)270-1050. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM YAMASAKI RING/Examiner, Art Unit 4181                                                                                                                                                                                                        
/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617